DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 08/24/2022 for application number 17/195,592. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-20 are presented for examination.

Response to Arguments
Argument 1, Applicant argues that Arrouye does not teach generating a specific query for each data store, as similarly recited in the independent claims.
Responding to Argument 1, Applicant’s argument has been fully considered but is not persuasive. Arrouye teaches a system that uses a single user search query input to search a plurality of databases using a single search query from the user. The system does this by formatting all of the metadata in the plurality of databases it searches to a flat format, thereby only needing to use a single search query for the plurality of databases. The claims do not require the data store specific query to be different for each data store. Therefore, Arrouye teaches all of the limitations of the independent claims as currently recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arrouye et al. (US 2005/0289109 A1).

Regarding claim 1, Arrouye teaches a method for grouping and displaying query results from multiple data stores, the method comprising: 
receiving a keyword as an input [Figs. 16A, 20, (2003), Para. 129, search query (i.e. keyword)]; 
determining a plurality of data stores to search utilizing the received keyword, wherein each data store of the plurality of data stores includes a different search index [Figs. 5, 20, (2005), Paras 85, 129, search the plurality of data stores using indexes]; 
generating a data store specific query for each data store of the plurality of data stores [Figs. 5, 20, (2005), Paras 85, 129, file management system using metadata associated with content to be available in all data stores]; 
receiving results from each data store based on the respective data store specific query, wherein results from each data store include a plurality of file identifiers identifying files located at the respective data store that are relevant to the keyword [Figs. 16A, 20, (2007), Para. 129, receive and display results based on search query]; 
receiving metadata associated with each file identifier of the plurality of file identifiers [Fig. 5, (509), Paras. 85, 133-134, using metadata to search and rank identified content]; 
grouping the results from each data store into a plurality of groups based on the metadata associated with each file identifier of the plurality of file identifiers [Figs. 16, 39, Paras. 133-134, grouping the identified content based on metadata]; 
ranking the plurality of groups based on a relevancy associated with each group [Figs. 16, 39, Paras. 133-134, ranking the identified content based on metadata (i.e. relevancy and/or recency)]; and 
causing information associated with a ranked group of the ranked plurality of groups to be displayed at a user interface [Fig. 16. Paras. 133-134, displaying all of the results in groupings based on the metadata information (i.e. grouped and ranked within each group)].

While all limitations are disclosed within the reference Arrouye, several cited paragraphs mention “in some embodiments” but does not explicitly disclose that each mode is definitely part of a single embodiment. However, as each embodiment is not mutually exclusive and would serve to add additional functionality to the device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the cited modes in a single device for the purpose of providing many functions that facilitate the file management system, as taught by Arrouye.

Regarding claims 2 and 12, Arrouye teaches all of the limitations of claim 1 as described above. Arrouye further teaches wherein grouping the results includes identifying similar or same files referenced by the file identifiers from two or more data stores of the plurality of data stores [Figs. 16A, 20, Para. 129, grouping the results based on categories].

Regarding claims 3, 13, and 19, Arrouye teaches all of the limitations of claim 1 as described above. Arrouye further teaches wherein at least one group of the plurality of groups includes a file identifier referencing a file at a first data store of the plurality of data stores and at least one group of the plurality of groups includes a file identifier referencing a file that is an e-mail attachment at a second data store of the plurality of data stores [Figs. 16A, 20, Para. 129, searching content in multiple applications (i.e. email, calendar, address book, etc.) all located in different data stores].

Regarding claims 4, 14, and 20, Arrouye teaches all of the limitations of claim 3 as described above. Arrouye further teaches wherein the plurality of data stores includes a first data store and a second data store that is different from the first data store [Figs. 16A, 20, Para. 129, each application has a different data store (i.e. email, calendar, address book, etc.)].

Regarding claims 5 and 15, Arrouye teaches all of the limitations of claim 3 as described above. Arrouye further teaches formatting the ranked plurality of groups according to a user selected view [Figs. 16A, 20, (2011), Para. 129, user can select different views after performing the search (i.e. icon or list view)].

Regarding claims 6 and 16, Arrouye teaches all of the limitations of claim 1 as described above. Arrouye further teaches causing an icon associated with the ranked group of the ranked plurality of groups to be displayed at the user interface, wherein the icon includes a visual identifier visually identifying data stores corresponding to a location at which the displayed information associated with the ranked group of the ranked plurality of groups is stored [Fig. 16A, (1609), Para. 122, an icon associated with each datastore (i.e. everywhere, home, work, scratch, hd, etc.) that is interactive to allow for further refining the search parameters].

Regarding claims 7 and 17, Arrouye teaches all of the limitations of claim 1 as described above. Arrouye further teaches wherein ranking the plurality of groups based on the relevancy associated with each group is based on a common metadata feature [Para. 133, ranking the groups based on relevancy and/or recency].

Regarding claim 8, Arrouye teaches all of the limitations of claim 1 as described above. Arrouye further teaches causing a first filename associated with a first ranked group of the ranked plurality of groups to be displayed at a first panel of the user interface and causing a second filename associated with a second ranked group of the ranked plurality of groups to be displayed at a second panel of the user interface, wherein the first panel and second panel are associated with different data stores [Figs. 16A, 20, (2007), Para. 129, displaying an abbreviated list of hits for each group].

Regarding claim 9, Arrouye teaches all of the limitations of claim 1 as described above. Arrouye further teaches wherein the relevancy associated with each group is based on at least one of a relevancy associated with individual file identifiers of the plurality of file identifiers within the respective group or metadata associated with individual file identifiers of the plurality of file identifiers within the respective group [Fig. 16. Paras. 133-134, displaying all of the results in groupings based on the metadata information (i.e. grouped and ranked within each group)].

Regarding claim 10, Arrouye teaches all of the limitations of claim 1 as described above. Arrouye further teaches wherein at least one group of the plurality of groups includes multiple file identifiers referencing the same or similar files at different data stores [Fig. 16A, Para. 129, finding similar/same content items based on the keyword search in all data stores].

Regarding claim 11, Arrouye teaches a system for grouping and displaying query results from multiple data stores, the system comprising: 
a processor [Fig. 1, (103), Para. 75, microprocessor]; and 
memory including instructions which when executed by the processor [Fig. 1, (105, 106, 107), Para. 75, memory], cause the processor to: 
receive from an input device, a keyword [Figs. 16A, 20, (2003), Para. 129, search query (i.e. keyword)]; 
determine a plurality of data stores to search utilizing the received keyword, wherein each data store of the plurality of data stores includes a different search index [Figs. 5, 20, (2005), Paras 85, 129, search the plurality of data stores using indexes]; 
generate a data store specific query for each data store of the plurality of data stores [Figs. 5, 20, (2005), Paras 85, 129, file management system using metadata associated with content to be available in all data stores]; 
receive results from each data store based on the respective data store specific query, wherein results from each data store include a plurality of file identifiers identifying files located at the respective data store that are relevant to the keyword [Figs. 16A, 20, (2007), Para. 129, receive and display results based on search query]; 
receive metadata associated with each file identifier of the plurality of file identifiers [Fig. 5, (509), Paras. 85, 133-134, using metadata to search and rank identified content]; 
group the results from each data store into a plurality of groups based on the metadata associated with each file identifier of the plurality of file identifiers [Figs. 16, 39, Paras. 133-134, grouping the identified content based on metadata]; 
rank the plurality of groups based on a relevancy associated with each group [Figs. 16, 39, Paras. 133-134, ranking the identified content based on metadata (i.e. relevancy and/or recency)]; and 
cause information associated with a ranked group of the ranked plurality of groups to be displayed at a user interface [Fig. 16. Paras. 133-134, displaying all of the results in groupings based on the metadata information (i.e. grouped and ranked within each group)].

While all limitations are disclosed within the reference Arrouye, several cited paragraphs mention “in some embodiments” but does not explicitly disclose that each mode is definitely part of a single embodiment. However, as each embodiment is not mutually exclusive and would serve to add additional functionality to the device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the cited modes in a single device for the purpose of providing many functions that facilitate the file management system, as taught by Arrouye.

Regarding claim 18, Arrouye teaches a computer-readable storage medium including instructions, when executed by a processor, cause the processor to: 
receive from an input device, a keyword [Figs. 16A, 20, (2003), Para. 129, search query (i.e. keyword)]; 
determine a plurality of data stores to search utilizing the received keyword, wherein each data store of the plurality of data stores includes a different search index [Figs. 5, 20, (2005), Paras 85, 129, search the plurality of data stores using indexes]; 
generate a data store specific query for each data store of the plurality of data stores [Figs. 5, 20, (2005), Paras 85, 129, file management system using metadata associated with content to be available in all data stores]; 
receive results from each data store based on the respective data store specific query, wherein results from each data store include a plurality of file identifiers identifying files located at the respective data store that are relevant to the keyword [Figs. 16A, 20, (2007), Para. 129, receive and display results based on search query]; 
receive metadata associated with each file identifier of the plurality of file identifiers [Fig. 5, (509), Paras. 85, 133-134, using metadata to search and rank identified content]; 
group the results from each data store into a plurality of groups based on the metadata associated with each file identifier of the plurality of file identifiers [Figs. 16, 39, Paras. 133-134, grouping the identified content based on metadata]; 
rank the plurality of groups based on a relevancy associated with each group [Figs. 16, 39, Paras. 133-134, ranking the identified content based on metadata (i.e. relevancy and/or recency)]; and 
cause information associated with a ranked group of the ranked plurality of groups to be displayed at a user interface [Fig. 16. Paras. 133-134, displaying all of the results in groupings based on the metadata information (i.e. grouped and ranked within each group)].

While all limitations are disclosed within the reference Arrouye, several cited paragraphs mention “in some embodiments” but does not explicitly disclose that each mode is definitely part of a single embodiment. However, as each embodiment is not mutually exclusive and would serve to add additional functionality to the device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the cited modes in a single device for the purpose of providing many functions that facilitate the file management system, as taught by Arrouye.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179